Citation Nr: 1010893	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  09-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the Veteran's right middle finger, currently diagnosed as 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Columbia, South Carolina.  

While the Veteran initially requested a hearing before a 
decision review officer (DRO) at the RO, he failed to attend 
his hearing.  Therefore, his request is deemed withdrawn.  


FINDING OF FACT

The evidence does not show that the Veteran injured his right 
middle finger in service or that arthritis of the middle 
finger was present during his service or within a year 
thereafter.  


CONCLUSION OF LAW

The Veteran's current arthritis of his right middle finger 
was not incurred in, or caused or aggravated by, his service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.

In this case, the Veteran was sent a letter by the RO in 
December 2007, prior to the rating decision appealed herein, 
that satisfied these requirements.  Specifically, the letter 
informed the Veteran of the elements necessary to establish 
service connection for a claimed disability, explained the 
general manner whereby VA assigns disability ratings and 
effective dates, and explained the respective duties of VA 
and the claimant with respect to obtaining evidence in 
support of his claims.  

In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including VA treatment records, service treatment records, 
and written statements by the Veteran.  The Social Security 
Administration (SSA) was unable to locate any treatment 
records pertaining to the Veteran.

The Veteran was not afforded a VA examination with respect to 
the claim at issue herein.  In this regard, the Board notes 
that VA is required to provide a medical examination or 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5107A(d).  An examination is considered necessary if the 
record contains competent evidence that (a) the Veteran has a 
current disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated 
with the Veteran's service; and (c) the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  In this case VA was not required to 
provide an examination with respect to this issue because the 
record does not contain any competent evidence that the 
Veteran's arthritis of the right middle finger may be 
associated with his military service or with a service 
connected disability

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA.

II.  Service connection

The Veteran claims that his current arthritis of the right 
middle finger was caused by an in-service injury.  He asserts 
that the tendons of the fingers were burned while he was 
charging a battery.

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in, or caused or 
aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection for some chronic diseases, 
including arthritis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

On his original claim for service connection for residuals of 
an injury to his right middle finger in November 2007 the 
Veteran did not indicate that he received any treatment for 
this disability and did not explain why he believed it was 
related to his military service.  

The Veteran's service treatment records do not show any 
treatment for an injury to the Veteran's right middle finger 
or for arthritis of his finger.  His separation examination 
in March 1975 indicated that the Veteran's upper extremities 
were normal and no defects or diagnoses of any kind were 
noted.  On a "Report of Medical History" dated on the same 
date the Veteran answered both "yes" and "no" to questions 
about whether he had experienced swollen or painful joints; 
arthritis; or any bone or joint deformity.  Since the Veteran 
gave conflicting answers to each of these questions his 
answers thereto are not probative, and, as noted above, the 
medical professional who conducted the Veteran's separation 
examination found no abnormalities.   

In 1985 the Veteran filed a claim for a right hand disorder.  
It was subsequently determined that he had arthritis of the 
right wrist.  There was no indication of a right hand injury 
or disorder in service so the claim was denied.  Records for 
that time in the mid 1980's fail to reveal complaints, 
findings, or diagnoses of any right middle finger pathology, 
including any burn residuals.

In February 2008, more than 30 years after his service, the 
Veteran told his VA health care providers that he injured his 
middle finger during his service in the motor pool.  He 
continued to assert that he injured his finger while he was 
in the military in subsequent VA treatment records.  These 
records show that the Veteran is currently diagnosed with an 
old finger injury with arthritis.  

In his Notice of Disagreement dated in June 2008, the Veteran 
reported that he injured his finger in Germany in 1974 while 
changing a battery.  The Veteran claimed that he burned the 
tendons in his finger at that time.  While service treatment 
records from 1974 are contained in the claims file, note of 
them reference such an injury although they show that the 
Veteran sought treatment for various other diseases and 
injuries during that time, including injuries to his ankle, a 
rash, and an ear problem.    

While the evidence shows that the Veteran has a current 
disability of the right middle finger, no nexus to the 
Veteran's service was shown.  Although the Veteran claims 
that he injured his finger during his service, this is not 
reflected in his service treatment records although they show 
that the Veteran sought medical treatment for various other 
medical problems during the period at issue.  There is no 
reason to believe that he would not have also sought 
treatment for an injury to his right middle finger has such 
an injury in fact occurred.  Especially as he was seeking 
treatment for other disorders in the 1980's.  Furthermore, 
the Veteran's separation examination does not reference any 
right finger injuries and does not indicate that the Veteran 
had any abnormalities of any of his fingers.  This is more 
reliable than a report by the Veteran regarding the etiology 
of his finger disability that took place more than 30 years 
after his discharge from service.  Additionally, there is no 
evidence whatsoever that the Veteran's arthritis of his 
middle finger onset within 1 year of his discharge from the 
service.  Again, treatment was sought in the 1980's, other 
claims were filed, and there was no mention of any finger 
injury or burn.

There is also no evidence that the Veteran sought any 
treatment for his right middle finger until 2008, more than 
30 years after his discharge from service.  A lengthy lapse 
of time between a Veteran's discharge from service and any 
medical diagnosis of, or treatment for, a claimed disability 
is a factor that weighs against any claim for service 
connection.  See Maxson v. West, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000). 

Additionally, there is no medical evidence of a nexus between 
the Veteran's current right middle finger disability and his 
service.  While his VA medical records document the Veteran's 
contention that he injured his finger while he was in 
service, such a bare transcription of a lay history that was 
provided by the Veteran does not transform it into competent 
evidence of a medical nexus between the claimed disability 
and a Veteran's military service.  See, e.g. LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for residuals of an injury to the 
Veteran's right middle finger, currently diagnosed as 
arthritis, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


